Order so far as appealed from, unanimously reversed, with twenty dollars costs and disbursements, and the motion for examination as to items 2, 3, 4, 5, 6 and 7 of the notice of motion denied, without prejudice to a motion to examine defendant by any officer or employee designated by name or title and to require production of books and papers in accordance with section 296 of the Civil Practice Act. No opinion. Settle order on notice. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.